      Case: 1:18-cr-00495 Document #: 50 Filed: 03/11/19 Page 1 of 7 PageID #:166        f,A
                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                                                                       FILED
                             EASTERN DIVISION                               l'|AR 1   L2A$%
                                                                        THOMAS      G BRUTON
UNITED STATES      OF AMERICA,                                        CLERK, U,S. DISTRICT COURT

Plaintiff,                                                    Case No. 18CR495
V.                                                  Honorable Sara Lee EIIis
IVAN K.   PARKER,

Defendant.                                        EVIDENTIARY HEARING REQUESTED



      DEFENDANTIS MOTION TO QUASH ARREST AND SUPPRESS EVIDENCE




              the Defendant, IVAN K. PARKER, respectfully before
     COMES N0I^7

this Honorable Court. Defendant moves the Court pursuant, to the
Fourth Amendment to the Constitution of the United States to, quash
his unlawful arrest, and suppress any, and aII, evidence obtained
theref rom as "the 'f ruit t of of f icial iIlegaIity", [,/ong Sun v.
United States, 37L U.S. 47L, 485 (fg0:). In supporr rhereof,
defendant offers the following particulars:


t. "We find that, as to the Federal Government, the Fourth and
Fifth Amendments and, as to the States, the freedom from unconscionable
invasions of privacy and the freedom from convictions based upon
coerced confessions do enjoy an rintimat.e relationr in their
perpetuation of rprinciples of humanity and civil liberty [3ecured] ...
only after years of strugglerr Bram v. United States, 168 U.S. 532,
543, 544 (fggZ). They express 'supplementing phases of the same
constitutional purpose-to maintain inviolate large areas of personal
privacy.' Feldman v. united states, 322 u.s. 487, 489, 4go (rcqq).
    Case: 1:18-cr-00495 Document #: 50 Filed: 03/11/19 Page 2 of 7 PageID #:167



The philosophy of each Amendment and of each freedom is complementary
to, although noL dependent upon, that of the other in its sphere of
influence-the very least that together they assure in either sphere
is that. no man is to be convicted on unconstitutional evidence. Cf.
Rochin v. California, 342 U.S. L65, L73 (tgSZ). Moreover, our holding
that the exclusionary rule is an essential part of both the Fourth
and Fourteenth Amendments is not only the logical dictat.e of our
prior cases, brt it also makes very good sense. There is no war
between the Constitution and common sense." Mapp v. Ohior 367 U.S.
643r 657 (fg0f). Furthermore, the Supreme Court. held in Bivens v.
Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.
388 (tglt) that a violation of the Fourth Amendmentrs command
against unreasonable searches and seizures, by a federal agent acting
under color of federal authority, gave rise to a federal cause of
action for damages consequent upon the agentrs unconstitutional conduct..

2. Defendant respectfully incorporates by reference the factual
allegations presented in his accompanying 'Motion To Suppress
Identificationr, because without more, the FBI has itlegally seized
and searched defendant's person and property without probable cause.
Put differently, without a positive identification by any individual
who was present when the alleged crime occurred the FBI proceeded to
arrest defendant by force at 4246 LTest Cermak Road, Chicago, IL,
60623 and searched defendanL I s residence without a warrant nor consent
to do so. Defendantrs girlfriend immediately objected to the intrusion
of their home, and demanded (and still demands) a search warrant
justifying the horrible invasion of their property. Defendant now
joins his girlfriend in her objection, and seeks that the Court exclude


                                       Z
    Case: 1:18-cr-00495 Document #: 50 Filed: 03/11/19 Page 3 of 7 PageID #:168



all evidence derived therefrom. Actually, in the Criminal Complaint
filed by the same FBI agent against defendant's girlfriend, agent
Gourley falsifies that a search warrant was issued by this Court
on August 10, 20t8 authorizing the search of defendantts resi-dence.
see case No.18cR496, criminar compraint, Page Z, rd. at section.
In fact, to date defendantrs girlfriend, nor defendant have been
served a copy of a valid itGrrant. It should also be noted, the date
on the Criminal Complaint signed by Magistrate Judge Maria Valdez,
is August 13, 2018-three days after the unlawful search and seizure
of defendantrs home and person. Additionally, "It]he FBr cleared
the Subject Premises for addit.ional persons Ibesides defendant's
girlfriend], and no one else was inside the subject premises."
case No.18cR496, criminal complaint, Page z, rd. at secLion 6.
AccordinSly, if the FBI had a positive identificat.ion of defendant,
and defendant was not present in the t'subject Premises", what basis
was there for the FBI to be "trawl[ing] for evidence with impuniLy"?
Florida v. Jardines, 569 u.s. L,13 (zor:). The answer is there was
no valid basis, as there was no search warrant signed by a Judge
authorLzing the search. No exigent circumstances can be pled by the
government either, the alleged robbery t.ook place on JuIy 27, 201,9,
the unreasonable search and compromise of defendant I s personal security
took place on August 10 , 2018, and the Criminat Complaint was fited
on August 13,2018. The law of property "naturally enough influenceIs]"
our ttshared social expectations" of what places should be free from
governmental incursions. Georgia v. Ramdolph, 547 u.S. 103, LIL (2006);
see Rakas v. Illinois,  439 U.S. LZ8, 1,43, n.LZ (fgZA).




                                        3
    Case: 1:18-cr-00495 Document #: 50 Filed: 03/11/19 Page 4 of 7 PageID #:169



3. Pretrial detention can violate the Fourth Amendment not only when
it precedes, brt also when it follows, the start of lega1 process in
a criminal case. The Fourth Amendment prohibits government officials
from detaining a person in the absence of probable cause. That can
happen when the police hold someone without any reason before the
formal onset of a criminal proceeding. But it also can occur when
legal process itself goes wrong-when, for example, a judge's probable-
cause determination is predicated solely on a police officerrs false
statements. Then, too, a person is confined without constitutionally
adequate justification. LegaI process has gone forward, but it has
done nothing to satisfy the Fourth Amendmentfs probable-cause
requirement. Manuel v. city of Joliet, 1,37 s. ct. 91L,918-919 (20L7).
A trial court is required to grant a suppression hearing only when
a defendant presents facts justifying relief . United States v. Hamm,
786 F.2d 804, 807 (Ztfr Cir. 1986). A defendant who requests a hearing
bears the burden of showing that there are disputed issues of material
fact. United Stares v. Randle, 966 F.2d t209, IZLZ (lrh Cir. 1.992);
United St.ates v. Rollins, 862 F.2d L282, L29f (Ztfr Cir. 1988)(ciring
Nechy v. United Srates, 665 F.2d 775r 776 (Ztf, Cir. 1991)), cert.
denied sub nom., slaughter v. united States, 490 u.s. Ljl4 (19s9).
Defendant respectfully asserts that t.he facts presented in this
motion are material facts, that. are disputed by the governmentIs
prior submissions to the Court, and will cont.inue to be disputed by
the government until the close of a full-blown evidentiary hearing.
AccordinSly, defendant requests a hearing at the earliest possible
opportunity so he and his counsel may cross-examine the relevant
witnesses before this Honorable Court.


                                  q
     Case: 1:18-cr-00495 Document #: 50 Filed: 03/11/19 Page 5 of 7 PageID #:170




  WHEREFORE    defendant prays and seeks the Court grant this motion
and the relief requested pursuant to the Fourth Amendment to the
Constitution of the United States for the above stated also fore-
going reasons. Defendant thanks the Court for itts time and review.

                         Respectfully Submitted,




                        .      IVAN K. PARKER
                         7t   West Van Buren Street
                         Chicago,    Illinois   50605
      s$N*
       Case: 1:18-cr-00495 Document #: 50 Filed: 03/11/19 Page 6 of 7 PageID #:171




                                                                                            >D
ss$
      IN$*

                                                                                 B=
                                                                                 ==


                                                                                         N-
                                                                  lNsNs
                                                                             lisr$$
                                                                                      lN
                                                        I 1c\
I
      I
                                          I
                  oi:c-
                  Hg^-.      -
                             =
                 o=io= 3 -- .D
                         -
                 ^- 5o i.5
                 *u-oo
             s*5 g's-8-
           #Ssoa                          5
           s"=gFg                          5
           FiFa=*                         F
           e5o.f e                        i,
          +  5rg.iE
          ^! s
            =eA
         c'5q35
              -E
s
q F:r;6    pi5
  s nE 5 = *-o
a       iFx=8E lt8
I
3
        isEEE 8"5
        : EF tf "=-ct
G    o O-X3
     F€EF$                   (
                             $-Pd
     =6Jg-,r'*          --   i-L
    :6q
    o- I - E5=                     ctD
                                   g.j
    P Y -<.=@                      -iJ
                                     '5
    e*.i35E
    ifaSE   Z
    ,iFgF**
     85,-3
            i                       m'
     o:E^a                          Z
        33':        r              tH
          F.o*      9'
    "-
    3#5'<
    i    .-'3 3
    5=56
    0a:Jo*
       t50
                                               Case: 1:18-cr-00495 Document #: 50 Filed: 03/11/19 Page 7 of 7 PageID #:172
